April 11, 2006 Dear Fellow Shareholder: Some of our shareholder letters are more fun to write–and read–than others.This is one of the fun letters.The Merger Fund® had an excellent quarter.In the three months ended March 31, the Fund’s NAV increased from $14.67 to $15.27, a gain of 4.1%.Not only did we exceed our rate-of-return targets, but the Fund’s performance was also extraordinarily consistent.Our NAV rose every single week during the period–13 weeks in a row–an unprecedented showing for us and a feat rarely, if ever, duplicated in the equity-fund universe. Merger activity ran at a robust pace in the quarter, and none of the transactions in our portfolio were terminated, renegotiated or otherwise troubled.The absence of broken deals can do wonders for an arbitrageur’s bottom line.Our results also benefitted from more aggressive behavior on the part of corporate acquirers.The March quarter saw an increasing number of bidders opt to go hostile after having been rebuffed by their targets, while other deal-hungry buyers dangled higher takeover offers in front of companies that had already signed merger agreements with other suitors. Overbids are especially welcome to arbs, who are normally content just to receive the original merger consideration.Overall, 26 of our arbitrage holdings showed meaningful gains in the quarter, while just three posted losses.This extremely favorable ratio of winners to losers is almost certainly not sustainable, but it does suggest that our disappointing fourth-quarter performance was more of an aberration than evidence of fundamental problems with the Fund’s investment strategy. Guidant Nears the Finish Line No review of last quarter’s investment activity would be complete without an update on Guidant, which was one of the Fund’s most profitable positions.When we last wrote about this deal, Guidant was the object of a bidding contest, and it was unclear whether the company would be acquired by Johnson & Johnson, Guidant’s original suitor, or Boston Scientific, which entered the picture in December after J&J used Guidant’s defibrillator recalls as an excuse to sharply reduce the deal price.In the end, J&J refused to match its rival’s $80-a-share offer–up from an initial bid of $72–and Boston Scientific claimed the prize. At that point, the acquisition was still subject to antitrust clearance, both in the U.S. and Europe, and the absence of any major new problems at Guidant unrelated to the original recalls.As of this writing, the Federal Trade Commission appears close to signing off on the transaction, and approval by the European Union is expected by mid-month.Absent a last-minute glitch, this deal, which more than once put us to the test as arbs, should be closed by the time you read this letter. Other Winners As indicated above, a sizable number of the Fund’s investments recorded meaningful gains last quarter, including Price Communications, which rose on optimism that shareholders will approve a liquidation plan under which the company’s stake in Verizon Communications will be distributed to holders some time next year; Dictaphone, whose management rewarded our patience by attracting a richly valued takeover offer from Nuance Communications four years after the company was forced to reorganize following the collapse of its parent, speech-recognition firm Lernout & Hauspie; J.Jill Group, the apparel company, which was the target of a spirited bidding contest between Liz Claiborne and Talbots –won by Talbots– that resulted in a takeout price well above our expectations; Albertson’s, whose acquisition by Supervalu, CVS and a consortium led by Cerberus Capital received earlier-than-anticipated antitrust approval; and Town & Country Trust, a REIT, which received not one but two overbids after signing a merger agreement with its original suitor. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York 10595 (914) 741-5600•Fax (914) 741-5737 Other winners included GTECH Holdings, the lottery operator, whose pending acquisition by Italy’s Lottomatica has so far not encountered any public opposition from the state lottery commissions whose approval is critical to the transaction; Burlington Resources, which saw its acquisition by ConocoPhillips sail past antitrust regulators and close much sooner than expected; Lafarge North America, the U.S.-based construction-materials subsidiary of France’s Lafarge, whose shares rose after its corporate parent sweetened its offer to buy out the subsidiary’s minority shareholders; Independence Community Bank, whose controversial acquisition by Sovereign Bancorp became much more likely after Relational Investors, Sovereign’s largest shareholder, agreed to drop its opposition to the deal in return for board representation; and Dofasco, the Canadian steelmaker, which was acquired by Luxembourg-based Arcelor after Germany’s ThyssenKrupp, a would-be white knight, finally dropped out of the bidding. New Positions The Fund has recently established positions in a number of friendly acquisitions involving strategic buyers, including Artesyn Technologies, Inc., a manufacturer of power-conversion devices and other electronic components for the communications industry, to be purchased by Emerson Electric Co.; Identix Inc., a leader in fingerprint-based identification systems, being acquired by another biometrics company, Viisage Technology, Inc.; KeySpan Corp., a natural-gas distributor serving New York City and Long Island, to become part of Britain’s National Grid plc in a transaction that will roughly double the U.K. company’s already sizable customer base in the U.S.; Andrx Corp., a drug company specializing in controlled-release formulations, which is being purchased by Watson Pharmaceuticals Inc., a major player in generics; Knight Ridder, Inc., the newspaper chain, to be acquired by another newspaper publisher, McClatchy Co.; BOC Group plc, a U.K.-based supplier of industrial gases, which has accepted a sweetened takeover offer from German rival Linde AG; Lucent Technologies Inc., the telecom-equipment giant, to combine with France’s Alcatel SA; and Constellation Energy Group, a Maryland-based utility, in a merger pact with FPL Group, Inc., based in Florida. The Fund has also invested in a number of companies that are the target of unsolicited takeover attempts, including Arcelor, which having just purchased Dofasco, finds itself in the sights of Mittal Steel Company N.V., the world’s largest steelmaker; Endesa, S.A., a Spanish utility, which has received competing offers from Gas Natural SDG, S.A., also based in Spain, and Germany’s E.ON AG; Portugal Telecom, SGPS, S.A., being pursued by Sonae, SGPS, S.A., a Portuguese conglomerate that competes with its target in both fixed-line and mobile phone service; and BAA plc, a U.K.-based operator of airports, which has attracted an unsolicited offer from Spain’s Grupo Ferrovial, S.A. With respect to each of these situations, we anticipate that either the hostile bidder will capture its prey, most likely with a higher offer, or that the target will pursue an alternative transaction that creates superior shareholder value. Private-equity firms continue to be active participants in the M&A arena, and the Fund has added several leveraged buyouts to its portfolio, including Burlington Coat Factory Warehouse Corp., a discount clothing retailer, about to be taken private by Bain Capital Partners, LLC; Education Management Corporation, a provider of post-secondary educational programs, to be acquired by Providence Equity Partners Inc. and Goldman Sachs Group Inc.; and Gambro AB, a Swedish manufacturer of kidney dialysis machines, which is involved in a going-private transaction jointly funded byInvestor AB and EQT Partners AB, both controlled by Sweden’s Wallenberg family. Finally, the Fund has recently taken positions in four companies that have put themselves on the auction block:Univision Communications Inc., the Spanish-language broadcaster; IMAX Corp., the developer of 3-D film-projection systems; Jones Apparel Group, Inc.; and Biomet, Inc., a manufacturer of orthopedic devices for reconstructive surgery.All of these companies enjoy strong market positions in their respective industries, and we expect that they will attract significant interest from strategic and/or financial buyers. The Merger Fund® currently holds positions in 52 arbitrage situations and is approximately 90% invested. Confidence Reigns Led by a surge in European M&A activity, which more than doubled from year-earlier levels, worldwide deal volume exceeded $900 billion in the first quarter of 2006, the third busiest period on record.Bulging corporate cash positions, the ready availability of low-cost financing, stable financial markets, a more accommodating antitrust environment, the enormous war chests assembled by private-equity firms, investors’ growing willingness to give acquirers the benefit of the doubt when they announce big deals, and industry-specific pressures to consolidate all help to explain the strength in deal-making.But, as we’ve noted before, the most important factor at work is the wave of confidence that is sweeping through corporate boardrooms.It takes a certain degree of optimism to launch a billion-dollar takeover offer, and executives appear increasingly confident about deal-related synergies and their ability to manage integration risks in what they perceive to be a relatively benign business climate.Whether such optimism is justified remains to be seen.It is also true that an external shock to the system could quickly put a damper on merger activity.For the time being, however, confidence reigns, and as long as it does, The Merger Fund® should continue to have an ample number of investment opportunities from which to choose. Sincerely, Frederick W. Green President Note: The performance figures discussed in this letter represent past performance and may not be indicative of future results.The Fund's share price and return will vary, and investors may have a gain or loss when they redeem their shares. July 19, 2006 Dear Fellow Shareholder: The Merger Fund® had another rewarding quarter.In the three months ended June 30, the Fund’s NAV rose from $15.27 to $15.62, an increase of 2.3%.Although this advance trailed our showing in the March quarter, when the Fund handily exceeded its rate-of-return targets with a gain of 4.1%, last quarter’s performance was achieved in a much more challenging stock-market environment that saw most conventional equity funds give back a sizable portion of the gains they had recorded earlier in the year.It helped that M&A activity ran at a near-record pace in the April-June period, with worldwide deal volume totaling over $900 billion, up about 35% from prior-year levels.It also helped that few of the mergers and takeovers in which the Fund had invested encountered serious problems last quarter.Only one of these proposed transactions failed to move forward, and we actually realized a small profit on the position thanks to some opportunistic trading.Overall, 21 of the Fund’s arbitrage holdings showed meaningful gains, while seven posted losses.For the first six months of calendar 2006, the Fund was up 6.5%, our best first-half showing since the year 2000. Good Times in Europe Although The Merger Fund® has invested globally for most of its 17-year history, takeover situations involving target companies based outside of North America have tended to comprise a relatively small percentage of our holdings.In recent years, however, some of the most compelling arbitrage opportunities have been found in Europe, and this was especially true in the June quarter, when at one point European deals represented over 30% of the Fund’s portfolio. Our single most profitable investment during the period – on either side of the Atlantic – was Arcelor, the Franco-Belgian steel company, which in late January had received an unsolicited takeover offer from Mittal Steel Company, the world’s largest steelmaker.Mittal’s initial cash-and-stock offer, which valued Arcelor at the equivalent of about $34 a share, or $22.5 billion, was immediately rejected by the target as grossly undervaluing the company and lacking “industrial logic.”The ensuing six-month takeover battle pitted a highly committed acquirer against an equally determined target that mounted an aggressive defense in an effort to remain independent. Arcelor first played the political card, claiming that Mittal, founded and controlled by the Indian-born businessman Lakshmi Mittal, wasn’t “European” enough to make for a good merger partner and that a hostile takeover would entail unacceptable risks to Arcelor’s stakeholders, especially employees and the communities in which they live.Arcelor also disparaged the currency that its shareholders would receive in any merger, even reportedly referring to Mittal’s stock as “monkey money,” the French equivalent of our term “funny money,” but one which appeared to carry racist overtones.Mittal’s corporate-governance practices, which gave the Mittal family more voting power than its economic interest in the company, were targeted for criticism as well.Arcelor soon recognized, however, that its campaign to generate enough political opposition to kill the Mittal bid would fall short of its goal.While French and Belgian politicians generally favored an independent Arcelor, most took the position that Arcelor’s shareholders – not government ministers – should ultimately decide the fate of Mittal’s offer. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York 10595 (914) 741-5600•Fax (914) 741-5737 Having failed to come up with a political “showstopper,” Arcelor next attempted to create antitrust roadblocks for its would-be acquirer.Arcelor had just won a heated bidding contest for Dofasco, a Canadian steelmaker that is a major supplier to the North American automotive industry.Because Mittal’s U.S. operations are also an important supplier to this market, an acquisition of Arcelor by Mittal appeared likely to face an extensive review by U.S. regulators.Under normal circumstances, Mittal could address any antitrust issues by agreeing to sell Dofasco to a third party upon completion of the Arcelor takeover.But anticipating such a remedy, Arcelor placed Dofasco in a newly created Netherlands-based trust, whose trustees – appointed by Arcelor – had sole power to dispose of this asset.This strategy didn’t work, either.Mittal announced that if it faced antitrust problems in the U.S., it would be willing to sell certain of its own steel plants. Seeing the handwriting on the wall, Arcelor secretly began work on its final and most audacious takeover defense, a stock-for-stock merger with Russia’s largest steelmaker, Severstal.Severstal is 90% owned by Alexei Mordashov, an extremely wealthy, well-connected and ambitious Russian who would like to be regarded as a world-class captain of industry.A merger of the two companies would have placed over 30% of Arcelor’s shares in friendly hands, making a takeover by Mittal difficult if not impossible.Hoping to forestall a rumored Arcelor-Severstal link-up, Mittal boosted its offer for Arcelor by 34%.Arcelor’s board responded by rejecting Mittal’s new bid and confirming its intention to merge with Severstal.In a concession to shareholders, Arcelor announced that it would give them a vote on the Severstal deal, but at the same time it put in place voting procedures that would have made a “No” vote highly unlikely. Determined to capture Arcelor and wanting no part of a three-way merger, Mittal played its last cards.It raised its offer again, to almost $51 a share, and compromised on several key corporate-governance issues.The game was finally over.Arcelor’s management may not have been happy about the board’s decision to sell to Mittal, but it was a very good outcome for Arcelor’s shareholders, including The Merger Fund®. Other European winners last quarter include BAA, the operator of Heathrow and other airports in the U.K., which ended up being acquired by Spain’s Grupo Ferrovial after an intense bidding contest with a consortium led by Goldman Sachs; Associated British Ports, another U.K.-based infrastructure company, which was the target of competing takeover offers from investor groups led by Macquarie, the Australian investment bank, and Goldman Sachs, with Goldman coming out on top; VNU, the Dutch publishing and market-research company, acquired by six private-equity firms after the buyout group raised its offer in order to win over shareholders who believed that they would be better off if the company remained independent and pursued its own restructuring plan; BOC Group, the U.K.-based supplier of industrial gases, whose pending acquisition by German rival Linde has received antitrust clearance from both European and U.S. regulators; and Gambro, the Swedish manufacturer of kidney dialysis machines, which received a higher bid from Sweden’s Wallenberg family after it became apparent that their original offer would fail to generate sufficient shareholder support. Private Equity Flexes its Muscles Private-equity firms continue to attract huge amounts of capital, and they continue to spend it. According to Private Equity Analyst, 147 U.S.-based funds raised roughly $96 billion in the first half of 2006, up over 40% from last year’s level and the largest first-half total on record.Funds specializing in leveraged buyouts attracted two-thirds of these inflows, or more than $60 billion, an amount that could support transactions valued at over $200 billion when leveraged with debt financing.And European LBO shops are amassing record war chests as well.A portion of this capital will be used to buy divisions of publicly traded companies, not entire firms, and some will be spent acquiring privately held businesses.But a sizable amount will be deployed in going-private transactions, providing The Merger Fund® with additional investment opportunities in the months ahead. Recent additions to the Fund’s LBO holdings include Kinder Morgan, Inc., the largest U.S. operator of natural-gas pipelines, which has appointed a special committee of independent directors to review a $13 billion offer made by founder Richard Kinder, Goldman Sachs Capital Partners, The Carlyle Group, Riverstone Holdings LLCand American International Group, Inc.; Michaels Stores, Inc., the arts and crafts retailer, which has agreed to be taken private by Bain Capital and The Blackstone Group; and Kerzner International Limited, an operator of destination resorts, casinos and luxury hotels, which stopped soliciting superior acquisition proposals after an investor group led by Sol Kerzner, the company’s chairman, improved the terms of its offer. Other New Investments The Fund has recently established positions in a number of friendly acquisitions involving strategic buyers, including Maverick Tube Corp., a leading supplier of welded steel pipe used by oil and gas drillers, to be purchased by Tenaris SA, the world’s leading manufacturer of seamless drilling pipe; Kerr-McGee Corp., a major oil and gas producerwith operations in the Gulf of Mexico and the Rocky Mountain region, to become part of Anadarko Petroleum Corp.; Western Gas Resources, Inc. another gas producer active in the Rockies, which is also being acquired by Anadarko as part of a $21 billion buying spree; Golden West Financial Corp., a California-based savings bank, to merge with Wachovia Corp. in a transaction that will significantly expand the buyer’s residential mortgage business; Texas Regional Bancshares, Inc., to be purchased by Spain’s Banco Bilbao Vizcaya Argentaria SA in an effort by BBVA, which owns the biggest bank in Mexico, to expand its share of cross-border financial transactions; North Fork Bancorporation, Inc., merging with Capital One Financial Corp., the credit-card issuer known for its “What’s in your wallet?” TV commercials; AmerUS Group Co., an insurance company specializing in equity-linked life and annuity products, to be acquired by Aviva plc, Britain’s largest insurer; and Euronext NV, the pan-European stock exchange, which has opted to merge with NYSE Group Inc. rather than pursue a transaction with Deutsche Boerse AG, operator of the Frankfurt exchange. The Fund has also invested in two companies that are the targets of unsolicited takeover attempts: Falconbridge Limited, a Canadian miner of copper and nickel, whose friendly acquisition by Inco Limited has been threatened by a competing offer from Swiss-based Xstrata plc; and Inco Limited, which has agreed to merge with U.S. copper producer Phelps Dodge Corp. in an effort to fend off an unwelcome bid by Canada’s Teck Cominco Ltd. Finally, the Fund has recently taken positions in two companies that are up for sale: PagesJaunes SA, a French publisher of “yellow pages” directories, which is 54% owned by France Telecom; and The Houston Exploration Co., an oil and gas producer that has been in the sights of an activist hedge fund. The Merger Fund® currently holds stakes in 55 corporate reorganizations and is about 90% invested. Investor jitters have caused arbitrage spreads to widen over the past month or so, and we have added to many of the Fund’s positions.If our deals get done, we should have a good second half. Sincerely, Frederick W. Green President Note: The performance figures discussed in this letter represent past performance and may not be indicative of future results.The Fund's share price and return will vary, and investors may have a gain or loss when they redeem their shares. October 16, 2006 Dear Fellow Shareholder: The Merger Fund® had another solid quarter.In the three months ended September 30, the Fund’s NAV rose from $15.62 to $15.95, a gain of 2.1%.And once again, our returns showed little of the volatility typically associated with equity mutual funds.Although the pace of M&A activity cooled off a bit in the September quarter, we were presented with a full plate of investment opportunities. Even more important, the vast majority of these transactions proceeded smoothly.Four of our deals did fall into the “broken” category, but all of the positions were small and the collective impact on our NAV was relatively muted.Overall, 15 of our arbitrage holdings showed meaningful gains, while five posted losses.For the first nine months of calendar 2006, the Fund was up 8.7%, putting us on track for a good year.The Fund ended its September fiscal year with a gain of 7.1%. Barbarians at the Gate European deal-making continues to have a favorable impact on the Fund’s performance.Our most profitable holding last quarter was Endesa, the Spanish power company, which remains the target of competing takeover offers from Gas Natural, Spain’s dominant gas supplier, and Germany’s E.ON, one of Europe’s largest utilities.The battle for control of Endesa began a little over a year ago when Gas Natural launched an unsolicited cash-and-stock bid valued at about $28 billion. Endesa immediately rejected the offer, calling it “manifestly insufficient.”The Spanish government, however, had a more positive view of the deal.Fourteen years after the formation of the European Union, nationalism is still a powerful political force in Europe, and Spain wants to ensure that the country’s energy infrastructure stays under Spanish control.Combining Endesa and Gas Natural to create a “national champion” would accomplish that goal.Political considerations became even more important five months later, when E.ON topped Gas Natural’s bid with an all-cash offer worth almost $35 billion. E.ON’s pursuit of Endesa was not a happy turn of events for the Spanish government, which wasted little time in placing roadblocks in the way of the unwelcome suitor.Only three days after E.ON went public with its bid, Spain gave its energy regulator, the CNE, veto power over any utility deal involving the purchase of “strategic assets” by a foreign buyer.Not surprisingly, Endesa’s nuclear and coal-fired generating plants were deemed to be “strategic.”From an arbitrageur’s standpoint, E.ON’s response to this apparent setback couldn’t have been more positive.Vowing to stay the course, the German utility said that it would pursue its Endesa bid “for as long as it takes.” While Spain’s decision to pull up the drawbridge against the Teutonic interloper from the North may have been well-received in Madrid, the reaction in Brussels, headquarters of the EU’s regulatory arm, was completely different.Since its inception the EU has been trying to eliminate national barriers to the free flow of goods and services, with the goal of creating a more competitive marketplace that benefits European consumers no matter where they live.EU regulators look at cross-border deals the same way: those that improve efficiency and enhance competition should be encouraged, not sabotaged by nationalistic governments.At the end of April E.ON received EU antitrust approval to acquire Endesa, and shortly thereafter Brussels threatened to sue Spain for giving the CNE authority to block the transaction. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York 10595 (914) 741-5600•Fax (914) 741-5737 Three months later the CNE ruled that E.ON’s offer could proceed only if the German utility agreed to divest one-third of Endesa’s generating capacity in Spain.Believing that the CNE had no authority to impose conditions on a transaction that it had already approved unconditionally, the EU told Spain that its actions could not stand. While investors in Endesa awaited further developments on the regulatory front, Acciona, a major Spanish construction company, decided to enter the fray.On September 25, in what is known as a “street sweep,” Acciona paid an above-market price to acquire 15% of Endesa’s shares in a single trading session.Worried that this bold move might threaten its own plans for Endesa, E.ON quickly raised its offer for the Spanish utility by 38%, to $47 billion, a level more than 60% above Gas Natural’s original bid.Whether Acciona views its stake in Endesa as the first step in putting together a Spanish alternative to E.ON’s bid or simply as a bargaining chip to extract more money from the Germans remains an open question.What’s not in question is that the Fund has done extremely well on this investment. Other Winners What seemed like merger mania in the mining sector last quarter was responsible for two of the Fund’s other big winners: Falconbridge, the Canadian copper and nickel producer, whose shareholders profited from a bidding contest pitting Anglo-Swiss miner Xstrata against Falconbridge’s original and preferred merger partner, Canadian nickel producer Inco, a battle that was won by Xstrata; and Inco, which went from buyer to seller after a hostile takeover offer from Teck Cominco, which opposed Inco’s bid for Falconbridge, caused Inco to turn to Phelps Dodge as a white knight, a marriage of convenience that was never consummated thanks to a knockout bid for Inco by Brazil’s CVRD.As you might imagine, it was hard – even for an arb – to tell the players without a scorecard. Other investments that made a material contribution to the Fund’s performance in the September quarter included Kinder Morgan, the pipeline company, which agreed to an improved offer from a group of private-equity firms; Price Communications, whose shareholders approved a liquidation plan under which they will receive shares of Verizon Communications currently held by Price; and Maverick Tube, which was acquired by Argentina-based Tenaris in a transaction that closed sooner than expected. China Drops the Call Our most disappointing investment last quarter was Millicom International Cellular, whose expected sale to China Mobile Communications was called off by the buyer just hours before the parties were to sign the merger agreement.This frustrating episode began last January, when Millicom, an operator of cellular networks in Africa, Asia and Latin America, announced that it had been approached by a large number of potential acquirers and that the board had authorized a review of the company’s strategic options.Morgan Stanley, a top M&A advisor, was hired to conduct the process.By the end of March Millicom had received multiple non-binding offers for the whole company, and people close to the process suggested that the likely takeover price was around $50 a share, or $5 billion.A few weeks later the London-based Financial Times reported that China Mobile Communications had made an offer for Millicom and that other potential buyers included Dubai-based Investcom, Kuwait’s Mobile Telecommunications, Norway’s Telenor and Mexico’s America Movil.The auction, in other words, seemed to be going well.On May 25 The Wall Street Journal reported that Millicom and China Mobile were close to a $5.3 billion deal, a story that appeared to be confirmed a few days later when Millicom announced that it was in “advanced discussions” with an unnamed potential acquirer. When we first looked at Millicom as a possible arbitrage opportunity for the Fund, we had concerns about investing in a company whose operations are located almost exclusively in countries with low per-capita incomes and still-evolving political, legal and regulatory systems.We also recognized that getting involved in a “pre-deal” situation always entails additional risks.But as we did more research, the positives seemed to outweigh the negatives.To begin with, it was clear why so many companies had taken a close look at Millicom: The emerging markets of Africa, Asia and Latin America offer much greater growth potential than the economies of the industrialized West, especially when it comes to telecommunications services.Moreover, the fit between Millicom and China Mobile looked particularly good, and we knew that the Chinese were doing exhaustive due diligence, including meeting with local managers and government officials in all 16 countries where Millicom does business. With takeover discussions at an advanced stage and China Mobile seemingly motivated to do a deal, we established a modest position for the Fund. Unfortunately, the transaction was called off just two weeks later.Although we still don’t know the full story of why the Chinese got cold feet at the eleventh hour, it appears that the two main issues were price and the execution risk associated with buying a company with such far-flung operations. The failure of the Millicom deal reduced the Fund’s NAV by five cents, or 0.3%, not what we had expected from this trade but not a disaster either. LBOs Gain Market Share Based on data compiled by Citigroup, leveraged buyouts have accounted for 25% of domestic M&A volume so far this year, up from 15% in 2005.With the addition of six such deals to the Fund’s portfolio since our last letter, LBOs now represent about 23% of our investments.New holdings in this category include HCA, Inc., the largest operator of for-profit hospitals and other healthcare facilities in the U.S., which has agreed to be taken private in a record-breaking $21 billion deal led by Bain Capital LLC, Kohlberg Kravis Roberts & Co., Merrill Lynch & Co. and HCA co-founder Thomas F. Frist, Jr.; PETCO Animal Supplies, Inc., the pet-store chain, to be acquired for $1.7 billion by Leonard Green & Partners, L.P. and Texas Pacific Group, the same two buyout firms that took PETCO private in 2000; Freescale Semiconductor, Inc., which is being purchased for $17.6 billion – the largest-ever LBO in the technology sector – by Blackstone Group LP, The Carlyle Group, Permira Funds and Texas Pacific Group; Harrah’s Entertainment, the hotel and casino operator, which has appointed a special committee of independent directors to review a $15 billion takeover offer from Apollo Management and Texas Pacific Group; and Cablevision Systems Corp., owner of cable-TV systems, the New York Knicks and Madison Square Garden, whose controlling family has again proposed taking the company private after failing a year ago to win board approval for a similar transaction.The magnitude of these five deals, collectively valued at over $63 billion, underscores the growing financial clout of private-equity firms. Other New Investments The Fund has recently taken positions in a number of friendly takeovers involving strategic – as opposed to financial – buyers, including ATI Technologies Inc., a manufacturer of graphics chips for computers and game consoles, which is being acquired by Advanced Micro Devices, Inc.; Mercury Interactive Corp., a software company, to become part of Hewlett-Packard Co.; Reckson Associates Realty Corp., a real estate investment trust specializing in commercial office space, merging with another office REIT, SL Green Realty Corp.; FileNET Corp., a supplier of document-management software, being purchased by International Business Machines Corp.; Saxon Capital Inc., a residential mortgage lender and servicer, to be acquired by Morgan Stanley; and Delta and Pine Land Co., which develops genetically modified varieties of cotton and soybean seeds, in the process of combining with Monsanto Co., another major player in seed genomics. Other new strategic deals that have been blessed by both parties include Veritas DGC Inc.,whose seismic technology is used to explore for oil and gas, in a merger pact with French rival Compagnie Générale de Géophysique SA; Pan Pacific Retail Properties, Inc., a REIT that owns and manages shopping centers, to be acquired by Kimco Realty Corp.; NS Group, Inc., a manufacturer of specialty steel products for the energy industry, merging with another company in the same business, Ipsco Inc.; Giant Industries, Inc., which refines and markets petroleum products, to combine with Western Refining, Inc.; Serono SA, a Swiss biotechnology company, being acquired by Merck KGaA, a German drug maker; and Germany’s Schwarz Pharma AG, to merge with Belgium-based UCB SA in another transaction that brings together two mid-size European pharmaceutical companies looking to bulk up in order to better compete with the industry leaders. The Fund has also invested in two companies that are the targets of hostile bids: Gold Kist, Inc., a chicken processor, which has rejected the latest in a series of takeover offers from rival Pilgrim’s Pride that date back to 2004; and Energy Partners, Ltd., an oil and gas producer with operations in the Gulf of Mexico, which has put itself on the auction block in the wake of a hostile bid from Australia’s Woodside Petroleum Ltd., an offer that also had the effect of forcing Energy Partners to call off its planned acquisition of Stone Energy Corp. The Merger Fund® currently holds stakes in 53 arbitrage situations and is approximately 90% invested.We continue to feel good about the Fund’s prospects. Sincerely, Frederick W. Green President Note: The performance figures discussed in this letter represent past performance and may not be indicative of future results.The Fund's share price and return will vary, and investors may have a gain or loss when they redeem their shares. January 17, 2007 Dear Fellow Shareholder: By virtually any measure, 2006 was a rewarding year for The Merger Fund®.Following a gain of 2.1% in the December quarter, the Fund was up 11% for the year as a whole, solidly within our rate-of-return targets.And just as important for an investment vehicle that is managed with the goal of being less volatile than conventional mutual funds, our performance during calendar 2006 was remarkably consistent.The Fund’s NAV rose every single month and in all but nine weeks throughout the year, with the largest weekly loss totaling just seven cents, or 0.45%. A buoyant environment for corporate mergers and takeovers contributed to both our fourth-quarter and full-year results.Global M&A volume reached an all-time high of nearly $4 trillion in 2006, although a 33% gain in U.S. merger activity still left domestic deal-making below the peak levels seen in 1998-2000.Arbitrage spreads–the per-share profit to be made if a deal goes through–were generally morefavorable last year and in many instances, compelling.Spreads, like equity prices, are a function of supply and demand, and institutional holders–the principal “supply” in this case–seemed to be a little quicker to unload stocks that had run up on merger announcements, especially when large takeover premiums were paid for companies with “issues.”The Merger Fund® also benefited from the implementation of new portfolio-management tools designed to enhance the Fund’s performance and risk-reward profile.While it is still early days, we are optimistic that these new quantitative techniques, when coupled with our nearly three decades of merger-arbitrage experience, will serve the Fund’s shareholders well in the years ahead. Let the Games Begin As we’ve noted on more than one occasion, overbids are like manna from heaven for the arbitrage community.We’re talking about situations in which a company that has already signed a definitive agreement to be acquired receives a higher offer from an aggressive third party seeking to capture the target for itself.Caremark, a leading provider of pharmacy-benefit services to employers and managed-care companies, was subject to just such an overbid last quarter, making it the Fund’s most profitable holding during the period. In early November Caremark announced that it had agreed to combine with CVS, the drug-store chain, in an all-stock transaction valued at about $48.50 a share, or $21.2 billion.The proposed “merger of equals” was less than enthusiastically received by Caremark’s stockholders, who objected to the fact that they were not getting a takeover premium for their shares.The disappointing deal terms also raised additional questions about the outlook for pharmacy-benefit managers generally, a group facing growing competition from low-cost drug plans offered by Wal-Mart and other mass merchandisers.Reflecting the uncertainties surrounding this transformative deal, CVS shares came under pressure, reducing the value of the merger consideration and making the target’s stockholders even more unhappy.Better news was just around the corner, however.In mid-December Express Scripts, a rival PBM, went public with its own offer for Caremark.Under the competing proposal, Caremark holders would receive cash and stock worth $58.50 a share, or approximately $26 billion, 15% more than the then-current value of the CVS transaction. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York 10595 (914) 741-5600•Fax (914) 741-5737 Caremark’s shareholders may have been pleased with this turn of events, but the company’s management and directors reacted skeptically.Less than three weeks after Express Scripts put its offer on the table, the Caremark board rejected it.Clearly preferring CVS as its merger partner, Caremark claimed that the Express Scripts offer was not a “superior proposal” under the terms of the company’s merger agreement with CVS and that it had no fiduciary obligation to enter into negotiations with its rival.In reaching this conclusion, Caremark cited both the strategic benefits that it expected from the CVS transaction and the potential risks involved in merging with Express Scripts, including loss of customers, regulatory uncertainties and delays–CVS had already obtained antitrust approval–and the combined entity’s highly leveraged balance sheet and limited financial flexibility. Express Scripts was undeterred.Not only did the company reiterate its intention to acquire Caremark, but it also launched a proxy battle to elect four of its nominees to the target’s board.To have any chance of convincing Caremark’s directors to enter into merger negotiations, Express Scripts eventually will have to raise its offer and agree to pay a substantial break-up fee should its proposed transaction fail to win antitrust clearance.But even if Express Scripts were to drop out of the bidding, Caremark’s shareholders, who must approve any deal, almost certainly would hold out for better terms from CVS.With two highly committed strategic buyers in the hunt, this situation could get even more interesting. Other Winners Going-private transactions continue to have a positive impact on the Fund’s performance.The LBO investments that made a significant amount of money for us last quarter included Harrah’s Entertainment, the hotel and casino operator, which agreed to be acquired by Apollo Management and Texas Pacific Group after they raised their joint offer in response to a competing bid from another private-equity group; Freescale Semiconductor, whose $17.6 billion acquisition by The Blackstone Group, The Carlyle Group, Permira Funds and Texas Pacific Group was completed in just 11 weeks; and Univision, the Spanish-language broadcaster, whose shares moved higher on optimism that the company’s takeover by a consortium of private-equity firms can be closed sooner than the buyers had originally forecast. Other winners in the December quarter included Veritas, the oil-field services company, whose just-completed acquisition by French rival Geophysique offered an unusually attractive arbitrage spread throughout the pendency of the deal, in large part because the acquirer’s shares were hard to borrow, making it costly if not impossible for many arbs to hedge a long position in Veritas; Reckson Associates, the office REIT that is about to be acquired by SL Green Realty, which received an eleventh-hour competing bid from investor Carl Icahn–subsequently withdrawn–that kept the stock up just long enough for us to sell most of the Fund’s position; and Scania, the Swedish truck maker, whose potential takeover by a hostile bidder, German rival MAN, has offered the Fund several profitable trading opportunities. Bumps in the Road On the negative side of the ledger, the Fund suffered modest losses in several deals during the quarter, including Euronext, whose shares slumped when would-be acquirer Deutsche Boerse decided not to get into a bidding war with the New York Stock Exchange; Giant Industries, an oil refiner, which saw the terms of its pending acquisition by Western Refining reduced in the wake of a series of refinery fires that hobbled production and substantially increased the target’s insurance costs; and Constellation Energy, the Maryland utility, whose planned merger with Florida-based FPL Group was terminated by mutual agreement after Maryland politicians and judges decided to insinuate themselves into the merger-approval process, leaving the transaction in regulatory limbo. A Cornucopia of LBOs Reflecting a near-perfect environment for going-private transactions–buyout firms are awash with capital, the debt markets are extremely accommodating and a growing number of CEOs want to free themselves from the burdens of public ownership–this subset of the M&A universe remains a fertile source of investment opportunities for The Merger Fund®.New LBO holdings include Clear Channel Communications, Inc., a major player in both radio and outdoor advertising, which has agreed to be taken private by an investor group led by Bain Capital Partners, LLC and Thomas H. Lee Partners, L.P. in a transaction with an equity value of approximately $18.7 billion; The Reader’s Digest Association, Inc., publisher of the world’s most widely read magazine, in a buyout pact with Ripplewood Holdings LLC; The Yankee Candle Company, Inc., soon to be owned by Madison Dearborn Partners LLC; Equity Office Properties Trust, the largest publicly held owner and manager of office buildings, whose agreement to be taken private by The Blackstone Group for about $20 billion could yet be trumped by other investors seeking to profit from the industry’s improving fundamentals. The list of new going-private deals in our portfolio also includes Biomet, Inc., a manufacturer of artificial hips and knees and other devices for reconstructive surgery, to be acquired by a private-equity consortium consisting of The Blackstone Group, Goldman Sachs Capital Partners, Kohlberg Kravis Roberts
